UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2616



DONALD R. TERRY,

                                              Plaintiff - Appellant,

          versus


DIRECTOR, COMPLAINT ADJUDICATION DIVISION,
U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,
OFFICE OF FEDERAL OPERATIONS,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-98-222)


Submitted:   January 26, 1999         Decided:      February 25, 1999


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald R. Terry, Appellant Pro Se. Michael Anson Rhine, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia; Lisa J. Banks, EQUAL
EMPLOYMENT OPPORTUNITY COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald R. Terry appeals the district court’s order dismissing

his complaint against the Equal Employment Opportunity Commission

for failure to state a claim upon which relief can be granted.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Terry v. Director, Complaint Adjudication

Div., No. CA-98-222 (E.D. Va. Sept. 28, 1998).     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




                                  2